DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  Claims 1 – 20 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,530,825, hereinafter 825. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1 and 11, 825 taught a client device (), comprising: memory (column 10, line 55); an output device (column 10, line 56); and one or more processors configured, in conjunction with the memory (column 10, lines 57-58), to: acquire a stream of content for playback on the output device, the content being characterized by an encoding according to an encoding scheme (column 10, lines 27-.












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stevens et al. (Pre-Grant Publication 2017/0264665 A1), hereinafter Stevens.

2.	With respect to claims 1 and 11, Stevens taught a client device (0001, the client device), comprising: memory (0001, where it is given that the client devices have a memory); an output device (0001, the client device); and one or more processors configured, in conjunction with the memory (0001, where it is given that the client devices have processors), to: acquire a stream of content for playback on the output device, the content being characterized by an encoding according to an encoding scheme (0043, where the encoding scheme for video streaming is given); determine that a delay between a live playhead of the content and a client playhead associated 

3.	As for claims 2 and 12, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are configured to achieve the increased playback speed by increasing a number of frames per second of the content rendered and displayed on the output device without skipping frames of the content (0157, the 4% increase in speed). 

4.	As for claims 3 and 13, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the increased playback speed is less than approximately 15% greater than the normal playback speed (0157, the 4% increase in speed).



6.	As for claims 5 and 15, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are further configured to: identify one or more expendable portions of the content using content metadata associated with at least some video fragments of the content; and skip playback of at least one of the one or more expendable portions of the content (0068, lines 1-4 & 0150, lines 1-4, where the variable buffering skips frames when the buffer is removed).

7.	As for claims 7 and 17, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are further configured to determine the delay based on one or more rebuffering events, or using time stamps associated with fragments or frames of the content (0144, where this, at least, teaches the timestamp limitation).

8.	As for claims 8 and 18, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are configured to dynamically vary the increased playback speed by determining that the 

9.	As for claims 9 and 19, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are configured to dynamically vary the increased playback speed by reducing the increased playback speed for portions of the content that include a specific content type (0158, where under broadest reasonable interpretation, the video being streamed is a specific content type).

10.	As for claims 10 and 20, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are configured to dynamically vary the increased playback speed by using the different increased playback speeds for different corresponding ranges of the delay (0159, “the period of time over which the time distortion should be made in order to obtain or remain within these speeds of playback”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, in view of Sze et al. (Pre-Grant Publication No. US 2015/0341646 A1), hereinafter Sze.

11.	As for claims 6 and 16, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are further configured to: decrease the increased playback speed (0158).  However, while Stevens did teach adjusting the playback speed based on detected parameters, Stevens did not state that one of the parameters for adjusting adapting the video experience was based on detecting a decrease in quality.  More explicitly, Stevens did not explicitly state being able to determine that a playback quality of the content has dropped below a second threshold.  On the other hand, Sze did teach being able to determine that a playback quality of the content has dropped below a second threshold (0091, lines 1-8, where the stream is adjusted based on the visual quality).  Both of the systems of Stevens and Sze are directed towards adapting streaming video and therefore, it would have been obvious to a person having ordinary skill in the art, at the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Archambault et al. (Pre-Grant Publication No. US 2017/0034263 A1).
	(b)  Wei et al. (Pre-Grant Publication No. US 2016/0308924 A1).
	(c)  Pedroni et al. (Pre-Grant Publication No. US 2016/0308924 A1).
	(d)  Chen et al. (Pre-Grant Publication No. US 2005/0094557 A1).
	(e)  Leopardi et al. (Patent No. US 9,444,565 B1).
	(f)   Greene et al. (Pre-Grant Publication No. US 2015/0215571 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452